Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1,3,4,9, 10, 12, 13, 17, 19-23, 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (20180288248) in view of Carney (20030018829).

As per claim 1, Shen (20180288248) teaches a control system including a printing apparatus and a server system (as 3D printer, accessible by a server based wireless network – fig. 1), the server system (as a voice control system having a voice control application to control a 3D printer – para 0013), comprising: a transmission unit configured to, in a case in which voice instruction received by a voice control device is a query regarding the printing apparatus, transmit information concerning the printing apparatus as a response to the query (as enabling searching based on the voice query – para 0025, table 00001, and para 0026), a specification unit configured to, in a case in which a voice instruction received by the voice control device is a print instruction for the printing apparatus, specify content corresponding to the printer instructions (as the command, from the speech recognition, determines if it is a printer command or a image file command – para 0020-0022, wherein the ‘notify information’ is, a message to the database to retrieve image files, or, is a message/command to the 3D printer with the printing information); and the printing apparatus comprising: a print control unit configured to perform print processing based on the content specified by the specification unit (as performing the print job based on the instruction – para 0005,executing printer instruction; para 0025-0026; para 0043-0044).  Examiner notes that Shen does discuss a networked environment, as noted above; however, Carney (20030018829) explicitly teaches a print server networked environment (para 0020) with voice/speech commands, content extracted, for printer commands (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art of printer command Shen (20180288248) with a printer/server/control structure, as taught by Carney (20030018829), because it would advantageously prevent backlogs and provide wider access to more users (Carney (20030018829), para 0022, 0005).   
	The established combination of Shen (20180288248) in view of Carney (20030018829) teaches a networked print server, and speech server, with a general networked server controlling communication flow (Carney’s fig. 1, network controlling input from a separate client computer, printer server, controlling information flow to the printer; incorporated into Shen’s networked electronic device to a voice recognition server).  Therefore, the combination of Shen (20180288248) in view of Carney (20030018829) teaches transmission of printing apparatus information via the server (see Carney’s Fig.1, wherein the network communicates printer information,to/fro via printer server information), and Shen’s voice control device (fig 1, subblock 1/10) now receiving printer information (Shen, fig. 1 communication system), now incorporating Carney’s system – wherein Carnery’s printer server system communicates through the network, printer job/status, back to the attached devices, which would be Shen’s electronic device, and Shen’s electronic device performing voice processing based on the printer apparatus information transmitted from Carney’s printer server. 

As per claim 3, the combination of Shen (20180288248) in view of Carney (20030018829) teaches the system according to claim 1, wherein the server system further comprising comprises an acquisition unit configured to acquire the printing apparatus information and wherein the transmission unit transmits the acquired printing apparatus information to the voice control device to cause the voice control device to notify a user by voice. (Shen (20180288248)as, the notification  comes from the speech recognition server, and 

As per claim 4, Shen (20180288248) teaches the system according to claim 1, further comprising comprises a determination unit configured to determine whether the voice instruction received by the voice control device is the query about regarding the output printing apparatus,
wherein in a case in which the determination unit determines that the voice instruction is the query about regarding the output printing apparatus, (as determining the type of command – image retrieval or straight-printer-command – para 0020-0021) , the notification unit preferentially notifies the information corresponding to the condition in the pieces of information concerning the output apparatus the transmission unit transmits the printing apparatus information to the voice control device to cause the voice control device to notify the user by voice  (as, if the decision from the recognition is printing, then the command is sent/notified to the printer – fig.3; if the decision from the recognition is image, then the images are shown to the user, to determine if the desired file was fetched – para 0028). 


As per claim 9, Shen (20180288248) teaches the system according to claim 1, wherein the output apparatus comprises a printing apparatus (as, the voice control is for a 3D printer – para 0005).

Claims 10,12,13,17 are method claims whose steps are performed by system claims 1,3,4,9 and as such, claims 10,12,13,17 are similar in scope and content to claims 1,3,4,9; 

As per claim 19, the combination of Shen (20180288248) in view of Carney (20030018829) teaches the system according to claim 1, wherein the transmission unit transmits information concerning paper available for the printing apparatus as the response to the query (see Carney, para 0040, wherein the status of the printer is monitored, and in para 0042, generating notification event messages from the printer – examiner notes it is old and notoriously well known in the printing art to show paper availability in networked printers – e.g., no paper/low paper status).

As per claim 20, the combination of Shen (20180288248) in view of Carney (20030018829) teaches the system according to claim 1, wherein the transmission unit transmits information concerning paper available for the printing apparatus as the response to the query, such that information concerning paper having a higher use frequency is preferentially notified by voice over information concerning paper having a lower use frequency (see Carney, para 0040, wherein the status of the printer is monitored, and in para 0042, generating notification event messages from the printer – examiner notes it is old and notoriously well known in the printing art to show/select sheet type based on usage and  paper availability in networked printers – e.g. – see 20180017916, para 0196; 20150077800 , para 0145).
.

Shen (20180288248) in view of Carney (20030018829) teaches the system according to claim 1, wherein the voice control device connects to an access point, based on an instruction received from a terminal via wireless communication based on Bluetooth, and the printing apparatus communicates with the server system via the access point (Carney (20030018829 , as using Bluetooth as one of the communication protocols – para 0022)

As per claim 22, the combination of Shen (20180288248) in view of Carney (20030018829) teaches the system according to claim 1, wherein the server system further comprises a registration unit configured to register the information concerning the printing apparatus based on a user operation on the printing apparatus; and wherein the print control unit performs the print processing after the information concerning the printing apparatus is registered in the server system by the registration unit (Carney (20030018829), as monitoring via the network, printer/networked devices – para 0022, using a snmp to track information on networked devices by other remote devices – para 0044).

As per claim 23, the combination of Shen (20180288248) in view of Carney (20030018829) teaches the system according to claim 22, wherein the information concerning the printing apparatus is registered in the server system based on the user operation on a display unit of the printing apparatus ( Carney (20030018829, as displayed GUI are an option but not required – para 0050, and display type printer devices – para 0052).



	Claims 27-28 are system claims whose elements are similar disclosed in system claims 19-23 and as such, claims 27-28 are similar in scope and content to claims 19-23 and therefore, claims 27-28 are rejected under similar rationale as presented against claims 19-23 above.

	Claims 29-34 are control system claims that share common elements to the control system claims of claims 1,3,4,9,19-23 above and as such, with respect to these common elements, claims 29-34 are similar in scope and content to claims 1,3,4,9,19-23 above and therefore, theses common claim elements are rejected under similar rationale as presented against claims 1,3,4,9,19-23 above.  Furthermore, the following rationale is presented to further clarify the combination of Shen (20180288248) in view of Carney (20030018829) meeting claim elements of claims 29-34; as per claim 29, the processing elements themselves have been addressed above, but furthermore, Shen teaches the voice control device processing print job information (see fig. 1) and in combination with Carney, see Carney’s Fig. 1, wherein client computers are both in connection with the printer server communication print job information, as well as the client computer via a network, interfacing to the printer as well; Shen’s voice control device connects in a similar manner of Carney’s client computer;  as per claims 30, 31, see mapping above in claims 19,20, regarding paper/paper status of the printer; as per claims 32-34, see mapping above in claims 21-23. 
Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are not considered persuasive.  As per applicants arguments against the Shen reference, examiner argues that the current rejection is based on the combination of Shen in view of Carney, and that the elements of Carney, incorporated into Shen, meet applicants concerns.  Examiner also notes other prior art references discussed in the conclusion statement, that can read upon certain elements of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
In particular:
Park et al (20160112585) teaches handheld/pc devices, lining into a cloud server, to group printers (see fig. 2) and communicating jobs/status of printers – fig. 6E, and 6D
Breazel (20160314782) teaches networked and cloud based control of home technology/appliances (see fig. 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/25/2021